DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment and Arguments
	In view of the amendment filed on December 22, 2020, claim 12 has been canceled and claim 1 has been amended. Accordingly, claims 1-11 are pending and under consideration.
	Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Messerly (US 2001/0025184) fails to disclose the new limitation (i.e. a pad and a proximal portion of the installation surface extending straight Clamp arm 202 includes an arm top 228 and an arm bottom 230, as well as a straight portion 235 and a curved portion 236. Straight portion 235 includes a straight T-slot 226.”) Figure 31 shows a bottom perspective view of the clamp arm or upper jaw. Figure 31 also shows the proximal portion 235 of the clamp arm or upper jaw is straight. Figure 4 shows a plan view or side view of the upper jaw in a pad and a proximal portion of the installation surface extending straight along a longitudinal axis”


    PNG
    media_image1.png
    443
    879
    media_image1.png
    Greyscale

As to the rejection of claims 8-11 under 35 U.S.C. 103 as being unpatentable over Yachi et al. (US 2009/0270853) in view of Messerly (US 2001/0025184), Applicant fails to discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Just for the sake of argument, attention is a pad and a proximal portion of the installation surface extending straight along a longitudinal axis”
 
    PNG
    media_image2.png
    474
    533
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messerly (US 2001/0025184).
Referring to claim 1, Messerly discloses a grasping treatment instrument (Figs. 1 and 25-36. Fig. 36 is reproduced below) comprising: 
a rod (ultrasonic waveguide 179 as shown in Figs. 2B; para [0106]) extending along a longitudinal axis, the rod being configured to transmit ultrasonic vibration from a proximal side to a distal side (para [0047]); 
a treatment section (blade 88 at third section 186; para [0116]) including a treatment surface (Fig. 36, which is reproduced below and para [0120]), the treatment section being provided in a distal portion of the rod; 
a holder 202 (Figs. 31 and 36) openable and closable relative to the treatment section 88, the holder including an installation surface (surface of T-slot 226 as shown in Fig. 31; para [0097]) which faces a treatment section side; 
a pad 208 (Fig. 31) and a proximal portion of the installation surface extending straight (Fig. 30 and see Examiner’s response to Applicant’s arguments above), the pad being attached along the installation surface 226 of the holder 208, and the pad including an abutment surface configured to abut the treatment surface 44 of probe 29 (Figs. 2 and 5); 
a holder inclined surface provided on a distal portion of the installation surface in the holder, the holder inclined surface inclining in a state that the holder inclined surface extends toward the treatment section side as extending toward the distal side (curved portion 236 as shown in Fig. 30; para [0097]. Examiner position is the curved portion 236 is inclined with respect to the longitudinal axis of shafts 160, 170 and 176, thus, any surface of curved portion 236 has been interpreted as a holder inclined surface); and 
a pad inclined surface formed on a distal portion in the pad attached to the holder, the pad inclined surface being formed in a state in which the pad inclined surface is elastically deformed along an inclination of the holder inclined surface, and the pad inclined surface inclining in a state that the pad inclined surface extends toward the treatment section side as extending toward the distal side (para [0099]: “Referring to FIGS. 30 and 31, tissue pad 208 T-shaped protrusion 212 is insertable into clamp arm 202 straight T-slot 226. Clamp arm 202 is designed such that tissue pad 208 may be manufactured as a straight component by, for example, injection molding, machining, or extrusion. As clamp arm 202 is inserted into straight T-slot 226 and moved progressively through curved portion 236, beveled front edge 209 facilitates bending of tissue pad 208 to conform to the curvature of clamp arm 202. The arrangement of holes 231 through 234 and ledges 211 through 225 enables clamp arm 202 to bend and hold tissue pad 208.”)


    PNG
    media_image3.png
    613
    562
    media_image3.png
    Greyscale


Referring to claim 2, Messerly discloses the grasping treatment instrument of claim 1, wherein the treatment section 88 includes a back surface which faces a side opposite to the treatment surface, and the treatment surface includes a rod-side inclined surface which is provided on a distal portion of the treatment surface (treatment section 88 is rotatable around the axis of rod 179, thus, any surface on blade 88 can be interpreted as a back surface and any opposite surface can be interpreted as a treatment surface; Fig. 35-35A show cross-section view of blade 88 and holder 202), 

Referring to claim 3, Messerly discloses the grasping treatment instrument of claim 2, wherein in a state in which the abutment surface of the pad abuts on the treatment surface of the treatment section, the pad inclined surface abuts on the rod-side inclined surface (Figs. 35-35A. Fig. 36 shows the curved portion of holder 202 and the curved portion of blade 88 are inclined in the same direction as respect to the longitudinal axis of shafts 160, 170 and 179 to allow the exposed surface of pad 208 to contact a treatment surface of blade 88). 

Referring to claim 4, Messerly discloses the grasping treatment instrument of claim 1, wherein the holder includes a holder engagement extending from the proximal side toward the distal side, and the pad includes a pad engagement extending from the proximal side toward the distal side, the pad engagement being configured to be engaged with the holder engagement (Figs. 30-33 show holder 202 include a flange 223 to engage with slot 239 on pad 208). 

Referring to claim 5, Messerly discloses the grasping treatment instrument of claim 4, wherein a cross section of the pad perpendicular to an extending direction of the pad has a uniform shape from the proximal side toward the distal side in a range in which the pad engagement extends (Figs. 27-29 and 32-33). 

Referring to claim 6, Messerly discloses the grasping treatment instrument of claim 4, wherein the holder engagement is configured to restrict movement of the pad relative to the holder toward the treatment section side (Figs. 32-33 and 35-35A; para [0100]). 

Referring to claim 7, Messerly discloses the grasping treatment instrument of claim 1, wherein the pad 208 includes a distal abutment surface 209 (Fig. 27-28) which faces the distal side in a distal portion of the pad, and a proximal abutment surface 212 (Fig. 30) which faces the proximal side in a proximal portion of the pad, and the holder 208 includes: 
a first regulator including a distal receiving surface which faces the proximal side in a distal portion of the installation surface (attention is directed to Fig. 32. The figure shows a inclined surface is located between lead lines 225 and 244 for contact with surface 209 of pad 208), the first regulator being configured such that the distal abutment surface 209 is abuttable on the distal receiving surface; and 
a second regulator (pivot pins 207A and 207B of holder 202 as shown in Fig. 31) including a proximal receiving surface which faces the distal side in a proximal portion of the installation surface, the second regulator being configured such that the proximal 

    PNG
    media_image4.png
    613
    574
    media_image4.png
    Greyscale

Referring to claim 8, Messerly discloses the grasping treatment instrument of claim 1, wherein the holder 202 is swingable (holder 202 is pivot about pins 206a and 206b from an open position to a close positioned). 

Referring to claim 10, Messerly discloses the grasping treatment instrument of claim 1, wherein in a state in which the abutment surface of the pad abuts on the treatment surface of the treatment section, the holder has a gap between the holder and the treatment surface of the treatment section (Fig. 35 shows pad 208 contact surface 56 and a gap, which is at the numeral 56 is between the holder 202 and surface 56). 

Referring to claim 11, Messerly discloses the grasping treatment instrument of claim 1, wherein the pad is formed of a resin material (para [0093]: “The tissue pad 208 is preferably formed of a polymeric or other compliant material”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yachi et al. (US 2009/0270853) in view of Messerly (US 2001/0025184).
Referring to claim 1, Messerly discloses a grasping treatment instrument (Figs. 1, 2, 5A-10. Figs. 7 and 9 are reproduced and annotated below) comprising: 
a rod (probe unit 3 as shown in Figs. 5A; para [0069]) extending along a longitudinal axis, the rod being configured to transmit ultrasonic vibration from a proximal side to a distal side (para [0069]); 
a treatment section 3a (Fig. 5A; para [0070]) including a treatment surface 3a3 (Fig. 10, para [0081]), the treatment section 3a being provided in a distal portion of the rod; 
a holder 203 (Fig. 7; para [0076]: “The jaw 17 includes a jaw main body 201 made of metal which is a conductive member, and a grasping member 202 to be attached to the jaw main body 201. The grasping member 202 is constituted of an electrode member 203 for high-frequency treatment, and a pad member 204 (see FIG. 10) for ultrasonic treatment.”) openable and closable relative to the treatment section 3a, the holder including an installation surface (surface of groove section 205 as shown in Fig. 9; para [0077]) which faces a treatment section side (Fig. 10); 
a pad 204 (Figs. 7 and 10) and a proximal portion of the installation surface extending straight (Figs. 7 and 9 and see Examiner’s response to Applicant’s arguments above), the pad being attached along the installation surface of the holder 203, and the pad including an abutment surface configure to abut the treatment surface 3a3 (see examiner’s response to Applicant’s arguments above. Fig. 10 show pad 204 has a surface that abut with surface 3a3); 
a holder inclined surface provided on a distal portion of the installation surface in the holder, the holder inclined surface inclining in a state that the holder inclined surface extends toward the treatment section side as extending toward the distal side (curved portion from lead line 206 to lead line 207a as shown in Fig. 9. Examiner position is the curved portion is inclined with respect to the longitudinal axis of sheath 18 and drive member 19, thus, any surface of curved portion has been interpreted as a holder inclined surface); and 
a pad inclined surface formed on a distal portion in the pad attached to the holder, and the pad inclined surface inclining in a state that the pad inclined surface extends toward the treatment section side as extending toward the distal side (examiner position is when the pad is assembled to the holder 203, the distal portion of pad 203 is conformed to the curved portion of the holder 203. Thus, the pad has an inclined surface formed on a distal portion in the attached to the holder). 
 
    PNG
    media_image2.png
    474
    533
    media_image2.png
    Greyscale

Again referring to claim 1, Yachi discloses the invention substantially as claimed except for disclosing the pad extends straight in a natural state and the pad inclined tissue pad 208 may be manufactured as a straight component by, for example, injection molding, machining, or extrusion. As clamp arm 202 is inserted into straight T-slot 226 and moved progressively through curved portion 236, beveled front edge 209 facilitates bending of tissue pad 208 to conform to the curvature of clamp arm 202.” (para [0099]). Messerly also discloses tissue pad 208 is made from polytetrafluoroethylene (para [0093]), which is same material with the tissue pad of Yachi (Yachi: para [0076]). Examiner notes that one of ordinary skill in the art would understand that insertion of a straight feature into the straight groove is much easier than insertion of curved feature into a straight groove. Therefore, it would have been obvious to one of ordinary skill in the art to have made the tissue pad of Yachi with a straight shape in a natural state as suggested by Messerly to facilitate assembly of the tissue pad into the holder. 

Referring to claim 8, Yachi/Messerly discloses the grasping treatment instrument of claim 1, wherein the holder 203 is swingable (Yachi: holder 203 is assembled to grasping member 202 at pin 214 as shown in Fig. 7; para [0127]: “the grasping member 202 is turned by a certain amount of angle around the fixing screw 214 as a fulcrum following the bending of the probe distal end section 3a, whereby the force is uniformly applied to the grasping member 202 over the entire length of the grasping member 202.”)
 
Referring to claim 9, Yachi/Messerly discloses the grasping treatment instrument of claim 8, further comprising: a jaw 201 (Yachi: Fig. 7) configured to swingably support the holder 203 (Yachi: para [0082] and [0127]).

Referring to claim 10, Yachi/Messerly discloses the grasping treatment instrument of claim 1, wherein in a state in which the abutment surface of the pad abuts on the treatment surface of the treatment section, the holder has a gap between the holder and the treatment surface of the treatment section (Yachi: Fig. 10 shows tissue pad 204 contact surface 3a3 and a gap g1 is between the holder and treatment surface). 

Referring to claim 11, Messerly discloses the grasping treatment instrument of claim 1, wherein the pad is formed of a resin material (Yachi: para [0076]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771